                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 OTIS R. ELION,
 Petitioner,

 v.                                                                Case No. 17–CV–01349–JPG

 UNITED STATES OF AMERICA,
 Respondent.

                                        JUDGMENT

       This matter having come before the Court, and the Court having denied Petitioner Otis R.

Elion’s Motion to Vacate, Set Aside, or Correct Sentence,

       IT IS HEREBY ORDERED AND ADJUDGED that Petitioner’s application for habeas

corpus is dismissed on the merits.



Dated: Thursday, April 2, 2020                     MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
